DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 19-38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schmidt (EP1721639A1) in view of McHugh (2009/0188567) in view of Junk (2011/0054828)
Regarding claim 19, Schmidt teaches a device that inherently performs the method steps of: controlling a water extinguishing system,  the water extinguishing system having a fluid supply (inlet to 5) for providing an extinguishing fluid; a pump (5) which is configured to pump the extinguishing fluid from the fluid supply into a distribution pipe (3), and a test line (the branch that includes valve 6) which branches off from the distribution pipe and is configured to conduct the extinguishing fluid pumped by the pump, the test line  having an opening element (6) which is configured to open the test line  during a test run of the pump; the method for controlling the water extinguishing system comprising carrying out a test run of  the pump of the water 
 but fails to disclose a closing element which is configured to close the test line if the water extinguishing system is triggered 
and the method step of receiving  a trigger signal indicative of a triggering of the water extinguishing system in response to a detection of a fire, and  aborting the test run by controlling  the closing element  in the test line  when the trigger signal is received.
However, McHugh teaches a fire sprinkler device that includes a distribution pipe (28), and a test line (36). The test line includes two separate valve (one at the first elbow and the other element 39. 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively field to add a second valve to the test line of Schmidt. The second valve also being connected to the controller of Schmidt and configured to open when the first valve (6) opens and close when the first valve closes in order to provide a backup valve in case one of the two valves fails.
The above combination still does not disclose  the method step of receiving  a trigger signal indicative of a triggering of the water extinguishing system in response to a detection of a fire, and  aborting the test run by controlling  the closing element  in the test line  when the trigger signal is received.
However, Junk teaches a system that initiates and performs a test (emergency shut down test) by opening and closing a valve (16). The system including a 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively field to add a system that monitors the fire alarms of Schmidt as modified above and is capable of receiving  a trigger signal from the fire alarm in response to a detection of a fire, and  aborting the test run by controlling  the closing element  in the test line  when the trigger signal is received. This modification will allow the fire sprinkler system to respond to real emergencies even during a test as taught by Junk [0037].

Regarding claim 20, the above combination fails to disclose the step of  controlling a distribution pipe shutter  in a distribution pipe  of the water extinguishing system to interrupt a fluid flow through the distribution pipe, and 148881578.1Attorney Docket No.127089-8115.US00 US Application No.: Unassigned Page 4controlling the distribution pipe shutter  again to release the fluid flow through a distribution pipe again.  
However, McHugh teaches a distribution pipe shutter (91) and inherently the distribution pipe shutter is opened and closed.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively field to add the distribution pipe shutter of McHugh to the distribution pipe of Schmidt in order to allow and block fluid to the distribution pipe. 
Regarding claim 21,  wherein starting the test run comprises controlling the opening element (6) of a test line.  

Regarding claim 23,  wherein the aborting the test run by controlling the closing element comprises moving the closing element  from an unlocking position into a locking position in which the closing element  closes the test line (this is explained in the rejection of claim 19). 
Regarding claim 24,  wherein the aborting  the test run by controlling the closing element  further comprises moving the opening element  from an open position to a locking position (the locking position is being considered the closed position).  
Regarding claim 25, the above combination fails to disclose  wherein the locking position of the closing element  corresponds to an energetically favorable home position of the closing element.
However, the examiner takes official notice that spring biased valves are well known in the art.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to make the closing element spring biased to the locking position, just in case the valve control fails, the valve will automatically close off the test line allowing for normal operation of the sprinkler system.
Regarding claim 26,  the moving of the closing element, comprises automatically controlling the closing element (the closing element added in the above 103 works the same way the opening element does automatically)

Regarding claim 28, the above combination fails to disclose wherein the controlling of the distribution pipe shutter  comprises automatically controlling the distribution pipe shutter.
Schmidt teaches automatically controlling the opening element 6.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to make the distribution pipe shutter  open and close automatically by the controller of Schmidt, in order to make the device easier to use.
Regarding claim 29, the above combination fails to disclose wherein the controlling of the opening element  comprises manually controlling the opening element.
  The examiner notes that manually operating a valve that is previously automatically operated is well known in the art.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to manually operate the opening valve 6 of Schmidt as modified above in order to be able to turn it off even if the controller is out of power.
Regarding claim 30, wherein the controlling of the opening element (6) comprises automatically controlling the opening element ([0015]).  
Regarding claim 31,  wherein the receiving a trigger signal comprises providing a signal from a trigger switch (4 and/or 11).

Regarding claim 33, wherein the trigger switch (11) at the distribution pipe downstream a junction of the test line.  
Regarding claim 34,  wherein the water extinguishing system further comprises a fire reporting and/or extinguishing control center (7), wherein the fire reporting and/or extinguishing control center provides the trigger signal (fig 2 Schmidt).  
Regarding claim 36,  wherein the water extinguishing system further comprises a control unit (7) configured to control an automatic test run of the pump.  
Regarding claim 37,  wherein the control unit (7) is configured to abort the automatic test run (at the end of the test).
Regarding claim 38,  wherein the control unit (7) is configured to release the fluid flow through the distribution pipe  by the distribution pipe shutter (the distribution pipe shutter is automatically controlled by the control system).
Regarding claim 35, the above combination fails to disclose  the closing element and/or the distribution pipe shutter is provided with at least one of the following closing devices: a deluge valve, a pilot-controlled solenoid valve, a directly controlled solenoid valve, and a fail-safe motorized slide valve.  
However, the examiner takes official notice that directly controlled solenoid valves are well known in the art.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to make the closing element a directly .
Response to Arguments
Applicant’s arguments have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made above.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on (571) 270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON J BOECKMANN/Primary Examiner, Art Unit 3752                                                                                                                                                                                                        3/31/2021